Larkin, J. (dissenting).
I dissent. In my view the arbitrator exceeded his authority in construing article 16 of the subject contract as a job security clause (CPLR 7511, subd [b], par 1, cl [iii]). The Court of Appeals has recently reviewed, in different procedural contexts, three alleged job security clauses (Matter of Board of Educ. of Yonkers City School Dist. v Yonkers Federation of Teachers, 40 NY2d 268; Matter of Burke v Bowen, 40 NY2d 264; Yonkers School Crossing Guard Union of Westchester Ch. CSEA v City of Yonkers, 39 NY2d 964).
In Matter of Board of Educ. of Yonkers City School Dist. v Yonkers Federation of Teachers (supra, p 272), the contractual provision in question provided that: "During the life of this contract no person in this bargaining unit shall be terminated due to budgetary reasons or abolition of programs but only for unsatisfactory job performance as provided for under the Tenure Law.” In reversing the order of the Appellate Division granting a stay of arbitration, declaring the clause void and *443against public policy and denying a cross motion to compel arbitration, the Court of Appeals found (p 274) that "[t]here is no statute or controlling decisional law or other source of public policy prohibiting a public employer from voluntarily agreeing to submit controversies over staff size or 'job security’ to arbitration”. (See, also, Matter of Susquehanna Val. Cent. School Dist. at Conklin [Susquehanna Val. Teachers’ Assn.], 37 NY2d 614.) In so deciding, however, the court stated (p 275): "This is not to say, however, that all job security clauses are valid and enforceable or that they are valid and enforceable under all circumstances * * *. Most important, the job security clause in the instant case is explicit in its protection of the teachers from abolition of their positions due to budgetary stringencies”. In Matter of Burke v Bowen (supra, p 267) although affirming the order of the Appellate Division dismissing the article 78 petition on the ground of lack of standing, the court stated that the job security clause in issue was valid in that it "was explicit and provided that 'in no event shall the presently agreed upon minimum [number of employees] be readjusted downward.’ ”
In Yonkers School Crossing Guard Union of Westchester Ch. CSEA v City of Yonkers (supra, p 965), in contrast, the Court of Appeals affirmed an Appellate Division order which, among other things, declared that a contractual provision providing that " '[p]resent members may be removed for cause but will not be removed as a result of Post elimination’ ” was not a bar to the dismissal of employees as the result of economic necessity. The court contrasted the clause under scrutiny with those in Matter of Board of Educ. of Yonkers School Dist. v Yonkers Federation of Teachers (supra), and Matter of Burke v Bowen (supra), and found (p 965) that while "[i]n those cases, the job security clauses were explicit, unambiguous and comprehensive. In contrast, the instant clause is ambiguous”. Article 16 of the collective bargaining agreement between the parties hereto is neither "explicit” nor "unambiguous” as to the question of job security, as were the said clauses which the Court of Appeals has recently upheld and, in my opinion, is even less explicit in prohibiting job elimination than the clause found not to prevent employee dismissals in Yonkers School Crossing Guard Union of Westchester Ch. CSEA v City of Yonkers (supra).
Applying the standard of interpretation of clauses in collective bargaining agreements relating to job security recently *444enunciated by the Court of Appeals to article 16 herein, I conclude that the arbitrator made a "completely irrational construction * * * and, in effect made a new contract for the parties” (Matter of National Cash Register Co. [Wilson], 8 NY2d 377, 383. See, also, Lentine v Fundaro, 29 NY2d 382). As such, he exceeded his powers. In addition, I note that in the opinion of the arbitrator, article 16 of the collective bargaining agreement limited the right of the district to alter conditions of employment purely for economic purposes. But purely economic reasons were not the sole cause of the reduction in the teaching force, for the record indicates, and this court agrees, that it was declining enrollment in the language department, plus economic reasons confronting the district, that prompted the board’s decision. The order denying the petitioner’s motion to vacate the award should be reversed.
Sweeney, Main and Herlihy, JJ., concur with Koreman, P. J.; Larkin, J., dissents and votes to reverse in a separate opinion.
Order and judgment affirmed, without costs.